                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )      No.:    3:10-CR-160-TAV-HBG-1
                                                 )
SANDRA KINCAID,                                  )
                                                 )
               Defendant.                        )


                            MEMORANDUM OPINION AND ORDER

       The Court has before it defendant’s motion to reconsider [Doc. 396] and defendant’s

related motion for indicative ruling [Doc. 394]. The government has responded [Doc. 394].

Defendant has not replied, and the time to do so has passed. E.D.T.N. LR 7.1(a).

       As defendant correctly notes in her motion for indicative ruling [Doc. 394 p. 1],

because the Court’s denial of defendant’s motion for compassionate release is now on appeal

in the Sixth Circuit [Id.], the Court lacks jurisdiction to decide defendant’s motion to

reconsider. Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir. 1981) (“As a general rule the

filing of a notice of appeal divests the district court of jurisdiction and transfers jurisdiction

to the court of appeals.”). None of the exceptions to this general divestiture of jurisdiction

apply to the instant motion to reconsider. See Williamson v. Recovery Ltd. P’ship, 731 F.3d

608, 626 (6th Cir. 2013) (“This transfer of power, however, does not effect a total divestiture

of jurisdiction from the district court: it retains jurisdiction to enforce its judgment, to

proceed with matters that will aid the appellate process, and to adjudicate matters unrelated

to the issues on appeal.” (citations omitted)). While the Court may consider the motion to

reconsider under Federal Rule of Criminal Procedure 37(a), the issue of the motion’s
timeliness is a preliminary question. Fed. R. Crim. P. 37(a) (“If a timely motion is made for

relief that the court lacks authority to grant because of an appeal that has been docketed and

is pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state

either that it would grant the motion if the court of appeals remands for that purpose or that

the motion raises a substantial issue.”); see also United States v. Alqsous, No. 1:16-cr-329,

2019 WL 4736260, at *2 (N.D. Ohio Sept. 27, 2019) (“[B]efore deciding whether an

indicative ruling is warranted, the Court must determine whether Alqsous’ motion is timely.”

(citing Fed. R. Crim. P. 37(a)).

       Here, as the government notes [Doc. 398 p. 2], defendant’s motion to reconsider was

untimely. Motions to reconsider denials of § 3582(c)(2) motions are subject to the same

fourteen-day deadline that applies to filing a notice of appeal. See United States v. Wooley,

No. 16-3925, 2017 WL 3613318, at *2 (6th Cir. Feb. 28, 2017) (upholding district court’s

finding that defendant’s motion to reconsider order denying § 3582(c)(2) motion was

untimely where motion was not filed within fourteen-day period for filing a notice of

appeal); see also United States v. Redd, 630 F.3d 649, 650 (7th Cir. 2011) (“Only a motion

filed within the time for appeal acts as a genuine request for reconsideration.”), and United

States v. Randall, 666 F.3d 1238, 1243 (10th Cir. 2011) (similar). And, the Court sees no

reason to distinguish between a § 3582(c)(2) motion and a § 3582(c)(1) motion as to the

proper time for filing a motion to reconsider. See United States v. Correa, 328 F.3d 297, 299

(6th Cir. 2003) (“[A]bsent a rule specifying a different time limit, a petition for rehearing in a

criminal case would be considered timely when filed within the original period for review.”

(citing Browder v. Dir., Dep’t of Corr., 434 U.S. 257 (1978)); see also United States v.

                                                2
Brown, 817 F.3d 486, 488 (6th Cir. 2016) (“A § 3582(c) motion ‘is not a civil post-

conviction action, but rather a continuation of a criminal case,’” so “the fourteen-day

deadline for filing a notice of appeal in a criminal case applies.”).

         The Court issued its memorandum and order denying defendant’s § 3582(c)(1)

motion on October 29, 2019, and defendant filed her motion to reconsider on November 18,

2019. Defendant should have filed her motion to reconsider on or before November 12,

2019. Her filing was thus six (6) days late. The motion to reconsider is therefore untimely.

         Because the motion is untimely, Rule 37 does not apply, and the Court lacks

jurisdiction to decide the motion.1 The government argues [Doc. 398 p. 3] that defendant’s

untimeliness provides a basis for the Court to deny defendant’s motion to reconsider, but the

Court finds that dismissal of the motion is proper because it lacks jurisdiction to rule on the

motion. See United States v. Amado, 841 F.3d 867, 871 (10th Cir. 2016) (finding district

         1.
            The Court notes that even if it did have jurisdiction to decide the motion to reconsider, it would deny the
motion. Although the Federal Rules of Criminal Procedure do not provide for motions to reconsider, courts
traditionally treat motions to reconsider in criminal cases like motions in civil suits. United States v. Rollins, 607
F.3d 500, 502 (7th Cir. 2010) (citing United States v. Healy, 376 U.S. 75 (1964)). Defendant does not cite an
applicable rule, but “[a] postjudgment motion will be construed under Rule 59(e) when it ‘involves “reconsideration
of matters properly encompassed in a decision on the merits.”’” Cont’l Cas. Co. v. Indian Head Indus., Inc., 941
F.3d 828, 833 (6th Cir. 2019) (citations omitted). The court’s denial of defendant’s § 3582(c)(1) motion represented
a decision on the merits, so application of Federal Rule of Civil Procedure 59(e) is proper, and defendant satisfied
the deadline for a 59(e) motion by filing the motion to reconsider within twenty-eight (28) days of the denial order.
Fed. R. Civ. P. 59(e); see also supra p. 3. A party may move to “alter or amend a judgment” under 59(e) on the
basis of any of four reasons: “(1) there was ‘a clear error of law’ in the judgment, (2) the movant has ‘newly
discovered evidence,’ (3) there has been an ‘intervening change in controlling law,’ or (4) the alteration or
amendment is needed ‘to prevent manifest injustice.’” Cont’l Cas. Co., 941 F.3d at 833. Defendant appears to
argue that the Court made a clear error of law in the judgment by relying improperly on the length of time the
defendant has served in denying the motion for compassionate release [Doc. 396 p. 1]. However, defendant
misreads the Court’s decision, which considered the length of time served only as a barometer to measure whether
granting defendant early release would “reflect the seriousness of the offense, promote respect for the law, and
provide just punishment”; these are relevant § 3553(a) factors, which the statute directs the Court to consider “to the
extent they are applicable.” § 18 U.S.C. § 3582(c)(1)(A). In addition to considering the aforementioned factors, the
Court also considered the other § 3553(a) factors, namely the nature and circumstances of the offense, the
defendant’s history and characteristics, and the need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct [Doc. 388 p. 11–15]. The Court’s finding that
the § 3553(a) factors were applicable and that, taken together, they “militate[d] against” relief [Id. at 11] does not
constitute a clear error of law.
                                                          3
court should have dismissed, rather than denied, second § 3582(c)(2) motion, construed as

motion to reconsider and deemed to be untimely under R. 37(a), because “[b]efore a district

court may exercise jurisdiction under Fed. R. Crim. P. 37—and effectively sidestep the rule

that a notice of appeal divests it of jurisdiction as to matters pending on appeal—the motion

for relief must be timely.”).

       Accordingly, the motion to reconsider [Doc. 396] is DENIED. As the government

suggests [Doc. 398 p. 3], this ruling renders moot defendant’s motion for an indicative

ruling. Fed. R. Crim. P. 37(a); cf. Alqsous, 2019 WL 4736260, at *2 (“Because Alqsous has

failed to identify the existence of newly discovered evidence, his latest post-trial motion for a

new trial is untimely and he is not entitled to an indicative ruling under Fed. R. Crim. P.

37.”). The motion for an indicative ruling [Doc. 394] is DENIED as moot.

       IT IS SO ORDERED.


                                            s/ Thomas A. Varlan
                                            UNITED STATES DISTRICT JUDGE




                                               4
